— Order and judgment (one paper), Family Court, New York County (Judith Sheindlin, J.), entered on or about August 30, 1991, denying petitioner’s application for change of custody, but granting liberal visitation, unanimously affirmed, without costs.
Family Court’s decision that the punishment inflicted on the child by respondent and her boyfriend was not excessive and does not constitute a subsequent change of circumstances justifying the transfer of custody (Family Ct Act § 467), is properly based on the demeanor and credibility of the witnesses, the recommendation of the Law Guardian, and the preference of the child, and otherwise properly took into account the "totality of circumstances” in determining that a change of custody would not be in the best interests of the child (Eschbach v Eschbach, 56 NY2d 167, 174). Concur— Murphy, P. J., Sullivan, Rosenberger and Kupferman, JJ.